
	
		II
		112th CONGRESS
		2d Session
		S. 3646
		IN THE SENATE OF THE UNITED STATES
		
			November 28, 2012
			Mr. Casey (for himself,
			 Mrs. Hutchison, Ms. Mikulski, Mrs.
			 Feinstein, Mrs. Gillibrand,
			 Ms. Murkowski, Ms. Snowe, and Mr.
			 Lautenberg) introduced the following bill; which was read twice and
			 referred to the Committee on Foreign
			 Relations
		
		A BILL
		To require the Department of Defense to develop a
		  strategy to promote the security of Afghan women and girls during the security
		  transition process.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Afghan Women and Girls Security
			 Promotion Act of 2012.
		2.Strategy for
			 promoting the security of Afghan women and girls during the security transition
			 process
			(a)FindingsCongress
			 makes the following findings:
				(1)According to the
			 Department of Defense’s April 2012 Report on Progress Toward Security and
			 Stability in Afghanistan:
					(A)U.S. and
			 coalition forces will continue to degrade the Taliban-led insurgency in order
			 to provide time and space to increase the capacity of the Afghan National
			 Security Forces and the Afghan Government so they can assume full
			 responsibility for Afghanistan’s security by the end of 2014..
					(B)Transition
			 to Afghan security lead began in July 2011 and transition to full Afghan
			 security responsibility will be complete country-wide by the end of
			 2014..
					(C)The
			 security of the Afghan people and the stability of the government are used to
			 judge provincial readiness to move to each successive stage of transition
			 implementation..
					(D)For each area
			 designated for transition, a transition implementation plan is developed by the
			 Government of Afghanistan, NATO, and ISAF and approved by the Joint Afghan-NATO
			 Inteqal Board (JANIB). JANIB is also responsible for recommending areas to
			 enter and exit the transition process.
					(2)According to a
			 2002 study on Women, Peace and Security submitted by the Secretary-General of
			 the United Nations pursuant to Security Council resolution 1325 (2000),
			 the suspension of or restriction on women’s enjoyment of their human
			 rights can act as an early-warning indicator of impending or renewed
			 conflict. In Afghanistan, restrictions on women’s mobility and rights can
			 signal the presence of extremist or insurgent elements in a community.
				(3)The security of
			 Afghan women and girls in areas undergoing security transitions will be an
			 important gauge of the transition strategy’s success. Indicators by which to
			 measure women’s security include the mobility of women and girls, the
			 participation of women in local government bodies, the rate of school
			 attendance for girls, women’s access to government services, and the prevalence
			 of violence against women.
				(4)Maintaining and
			 improving physical security for Afghan women and girls throughout the country
			 is critical in order for women and girls to take advantage of opportunities in
			 education, commerce, politics, and other areas of public life, which in turn is
			 essential for the future stability and prosperity of Afghanistan.
				(5)Women who serve
			 as public officials at all levels of the Government of Afghanistan face serious
			 threats to their personal security and that of their families. Many female
			 officials have been the victims of violent crimes, but they are generally not
			 afforded official protection by the Government of Afghanistan or security
			 forces.
				(6)Protecting the
			 security and human rights of Afghan women and girls requires the involvement of
			 Afghan men and boys through education about the important benefits of women’s
			 full participation in social, economic, and political life. Male officials and
			 security personnel can play a particularly important role in supporting and
			 protecting women and girls.
				(7)The Chicago
			 Summit Declaration issued by NATO in May 2012 states: As the Afghan
			 National Police further develop and professionalize, they will evolve towards a
			 sustainable, credible, and accountable civilian law enforcement force that will
			 shoulder the main responsibility for domestic security. This force should be
			 capable of providing policing services to the Afghan population as part of the
			 broader Afghan rule of law system..
				(8)Women face
			 significant barriers to full participation in the ANA and ANP, including a
			 discriminatory or hostile work environment and the lack of separate facilities
			 designed for female personnel.
				(9)As of September
			 2012, female recruitment and retention rates for the Afghan National Security
			 Forces are far below published targets, as follows:
					(A)Approximately
			 1,700 women serve in the Afghan National Security Forces, or less than half of
			 one percent of the total force.
					(B)In 2010,
			 President Hamid Karzai announced plans to recruit and train 5,000 women in the
			 Afghan National Police, or approximately 3 percent of the force, by 2014.
			 Currently, there are approximately 1,370 women in the ANP, or 0.87 percent of
			 the police force.
					(C)Approximately 350
			 women currently serve in the Afghan National Army, representing only 0.17
			 percent of the force. The Government of Afghanistan has said that its goal is
			 to achieve a force that is 10 percent female. As of May 2012, approximately 3
			 percent of new ANA recruits were women.
					(10)Male security
			 personnel often do not respond to threats or incidences of violence against
			 women, particularly at the local level. They largely lack the training and
			 understanding needed to respond appropriately and effectively to situations
			 involving women. According to the Department of Defense’s April 2012 Report on
			 Progress Toward Security and Stability in Afghanistan:
					(A)The Afghan
			 Ministry of Defense lacks the combination of policies, procedures, and
			 execution to promote opportunity and fair and respectful treatment of women in
			 the force.
					(B)The Afghan
			 Ministry of Interior faces significant challenges in fully integrating
			 and protecting women in the ANP workforce, especially among operational units
			 at the provincial and district levels.
					(C)In the Afghan
			 National Police, Many Provincial Headquarters Commanders do not accept
			 policewomen, as they prefer male candidates and lack adequate facilities to
			 support females..
					(D)While
			 women are greatly needed to support police operations, a combination of
			 cultural impediments, weak recruitment, and uneven application of policies
			 hinder significant progress..
					(E)Although
			 stronger documentation, implementation, and enforcement of policies,
			 procedures, and guidance to better integrate women will help, time will be
			 needed to change the cultural mores that form the basis of many of the current
			 impediments..
					(11)The United
			 States, the North American Treaty Organization, and United States coalition
			 partners have made firm commitments to support the human rights of the women
			 and girls of Afghanistan, as evidenced by the following actions:
					(A)According to the
			 United States National Action Plan on Women, Peace and Security,
			 integrating women and gender considerations into peace-building
			 processes helps promote democratic governance and long-term stability,
			 which are key United States strategic goals in Afghanistan.
					(B)The National
			 Action Plan also states that the engagement and protection of women as
			 agents of peace and stability will be central to United States efforts to
			 promote security, prevent, respond to, and resolve conflict, and rebuild
			 societies. This policy applies to United States Government efforts in
			 Afghanistan, where addressing the security vulnerabilities of Afghan women and
			 girls during the period of security transition is an essential step toward
			 long-term stability.
					(C)The Chicago
			 Summit Declaration issued by NATO in May 2012 states: We emphasize the
			 importance of full participation of all Afghan women in the reconstruction,
			 political, peace and reconciliation processes in Afghanistan and the need to
			 respect the institutional arrangements protecting their rights. We remain
			 committed to the implementation of United Nations Security Council Resolution
			 (UNSCR) 1325 on women, peace and security. We recognize also the need for the
			 protection of children from the damaging effects of armed conflict as required
			 in relevant UNSCRs..
					(12)The Strategic
			 Partnership Agreement signed between the United States and Afghanistan by
			 President Obama and President Karzai in June 2012 states, Consistent
			 with its Constitution and international obligations, Afghanistan shall ensure
			 and advance the essential role of women in society, so that they may fully
			 enjoy their economic, social, political, civil and cultural
			 rights..
				(b)Strategy To
			 promote security of Afghan women
				(1)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Secretary of Defense, in concurrence with the Secretary of State,
			 shall submit to the appropriate congressional committees a strategy to be
			 implemented by the Department of Defense, working with the NATO Training
			 Mission Afghanistan (NTM-A) and Afghan partners, to promote the security of
			 Afghan women during the security transition process.
				(2)ElementsThe
			 strategy required under paragraph (1) shall include the following
			 elements:
					(A)A strategy to
			 monitor and respond to changes in women’s security conditions in areas
			 undergoing transition, including the following actions:
						(i)Seeking to
			 designate a Civilian Impact Advisor on the Joint Afghan-NATO Inteqal Board
			 (JANIB) to assess the impact of transition on male and female civilians and
			 ensure that efforts to protect women’s rights and security are included in each
			 area’s transition implementation plan.
						(ii)Reviewing
			 existing indicators against which sex-disaggregated data is collected and, if
			 necessary, developing additional indicators, to ensure the availability of data
			 that can be used to measure women’s security, such as—
							(I)the mobility of
			 women and girls;
							(II)the
			 participation of women in local government bodies;
							(III)the rate of
			 school attendance for girls;
							(IV)women’s access
			 to government services; and
							(V)the prevalence of
			 violence against women; and incorporating those indicators into ongoing efforts
			 to assess overall security conditions during the transition period.
							(iii)Integrating
			 assessments of women’s security into current procedures used to determine an
			 area’s readiness to proceed through the transition process.
						(iv)Working with
			 Afghan partners, coalition partners, and relevant United States Government
			 departments and agencies to take concrete action to support women’s rights and
			 security in cases of deterioration in women’s security conditions during the
			 transition period.
						(B)A strategy to
			 increase gender awareness and responsiveness among Afghan National Army and
			 Afghan National Police personnel, including the following actions:
						(i)Working with
			 Afghan and coalition partners to utilize training curricula and programming
			 that addresses the human rights of women and girls, appropriate responses to
			 threats against women and girls, and appropriate behavior toward female
			 colleagues and members of the community; assessing the quality and consistency
			 of this training across regional commands; and assessing the impact of this
			 training on trainee behavior.
						(ii)Working with
			 national and local ANA and ANP leaders to develop and utilize enforcement and
			 accountability mechanisms for ANA and ANP personnel who violate codes of
			 conduct related to the human rights of women and girls.
						(iii)Working with
			 Afghan and coalition partners to implement the above tools and develop uniform
			 methods and standards for training and enforcement among coalition partners and
			 across regions.
						(C)A strategy to
			 increase the number of female members of the ANA and ANP, including the
			 following actions:
						(i)Providing,
			 through consultation with Afghan partners, realistic and achievable objectives
			 for the recruitment and retention of women to the ANA and ANP by the end of the
			 security transition period in 2014.
						(ii)Working with
			 national and local ANA and ANP leaders and coalition partners to address
			 physical and cultural challenges to the recruitment and retention of female ANA
			 and ANP personnel, including through targeted recruitment campaigns, expanded
			 training and mentorship opportunities, parity in pay and promotion rates with
			 male counterparts, and availability of facilities for female personnel.
						(iii)Working with
			 national and local ANA and ANP leaders to increase understanding about the
			 unique ways in which women members of the security forces improve the force’s
			 overall effectiveness.
						(iv)Working with
			 national and local ANA and ANP leaders to develop a plan for maintaining and
			 increasing the recruitment and retention of women in the ANA and ANP following
			 the completion of the security transition.
						(3)ReportThe
			 Secretary of Defense shall include in each report on progress toward security
			 and stability in Afghanistan that is submitted to Congress under sections 1230
			 and 1231 of the National Defense Authorization Act for Fiscal Year 2008 (Public
			 Law 110–181; 122 Stat. 385, 390) a section describing actions taken to
			 implement the strategy required under this subsection.
				(c)Appropriate
			 congressional committees definedIn this section, the term
			 appropriate congressional committees means—
				(1)the Committee on
			 Armed Services and the Committee on Foreign Relations of the Senate; and
				(2)the Committee on
			 Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.
				
